Citation Nr: 0938535	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-29 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy and urethral obstruction status post 
transurethral vaporization of the prostate.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1962 to August 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Benign prostatic hypertrophy and urethral obstruction status 
post transurethral vaporization of the prostate were not 
affirmatively shown to have had onset during service; and 
benign prostatic hypertrophy and urethral obstruction status 
post transurethral vaporization of the prostate, first 
diagnosed after service, are unrelated to an injury, disease, 
or event in service.


CONCLUSION OF LAW

Benign prostatic hypertrophy and urethral obstruction status 
post transurethral vaporization of the prostate are not due 
to injury or disease that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in December 2005 and in May 2006.  The Veteran 
was notified of the evidence needed to substantiate the claim 
of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and the degree 
of disability assignable. 


As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in March 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records, VA records, and records from Scott & White 
Memorial Hospital and Clinic.  The Veteran has not identified 
any additional pertinent records for the RO to obtain on his 
behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection and further development is not 
required because there is no record of a prostate condition, 
or complaints relative thereto, during service.  Further, 
there is no competent evidence of persistent or recurrent 
symptoms relative to the prostate from the time of service 
until more than 30 years later.  As the evidence does not 
indicate that the disability may be associated with service, 
a medical examination or medical opinion is not required to 
decide the claim under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 and 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in service.  This may be accomplished 
by affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Facts

The record shows that the Veteran served on active duty from 
September 1962 to August 1964.  The service treatment records 
contain no complaint, finding, history, treatment, or 
diagnosis of a prostate or genitourinary disorder.  

After service, VA records show that in March 1970 the Veteran 
complained of urinary urgency.  It was noted that the only 
symptom was urgency and that it was doubtful that there was 
any organic disease.  The next report of any prostate or 
genitourinary problem appears in November 1997, at which time 
the Veteran was seen for an acute urinary retention problem, 
which was treated with catherization.  A urogram revealed a 
calculus in left kidney.  From that point, the Veteran 
continued to be seen at the VA for voiding symptoms and 
prostate problems.  In June 1998, he was diagnosed with 
prostatism.  In October 1999, it was noted that he passed two 
renal stones since his last visit.  On examination, there was 
no voiding symptoms or pain.  In April 2001, the diagnosis 
was benign prostatic hypertrophy.   In February 2002, the 
Veteran was seen on follow-up for benign prostatic 
hypertrophy.  The assessment was unspecified hyperplasia of 
the prostate.  The prostate problems continued in 2004 and in 
2005. 

Private medical records, dated in 2005, from Scott & White 
Memorial Hospital and Clinic show that the Veteran underwent 
a biopsy of the prostate in March 2005, which showed no signs 
of malignancy.  In September 2005, he underwent a 
transurethral vaporization of the prostate. 

VA records, dated in January 2007, show that the prostate 
appeared on the Veteran's active problem list.  



Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disability was the result of participation in combat with the 
enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do 
not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholoson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).



Analysis 

The Veteran asserts that his prostate condition and urinary 
symptoms are related to service.  Prior to surgery in 2005, 
the Veteran states that he had problems voiding, when he 
became nervous, and he experienced hematuria.  

On the basis of the service treatment records, benign 
prostatic hypertrophy and urethral obstruction status post 
transurethral vaporization of the prostate were not 
affirmatively shown to have been present during service, and 
service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(a) is not established.

Also the Veteran has not stated and there is no other 
competent evidence either contemporaneous with or after 
service that a prostate problem and urethral obstruction were 
noted, that is, observed, during service, and the principles 
of service connection, pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  
For this reason, service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established. 

As for service connection based on a postservice initial 
diagnosis under 38 C.F.R. § 3.303(d), after service, the 
evidence shows that benign prostatic hypertrophy and urethral 
obstruction status post transurethral vaporization of the 
prostate were first diagnosed in the 1990s, more than 33 
years after service.  While the Veteran complained or urinary 
urgency in 1970, there was no diagnosis or evidence of 
organic disease.  

Although the Veteran is competent to describe urinary 
symptoms, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge), 
prostate disease is not a condition under case law that has 
been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  

Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Benign prostatic hypertrophy and urethral obstruction are not 
simple medical conditions, such as a broken leg, because the 
conditions affect internal organs and a lay person can not 
identify by personal observation any pathological process 
affecting an internal organ.  For this reason, the Board 
determines that benign prostatic hypertrophy and urethral 
obstruction are not simple medical conditions that a lay 
person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not 
to be considered as evidence in support of the claim. 

A layperson is competent to report a contemporaneous medical 
diagnosis or a lay person is competent in describing symptoms 
at the time which supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).



While the Veteran is competent to relate a current diagnosis, 
none of the health-care providers attributed the current 
diagnosis to an injury, disease, or event during the 
Veteran's military service.  And although the Veteran 
described symptoms relied on by health-care providers to 
support the current diagnosis, none of symptoms described by 
the Veteran are traceable to service as the earliest symptoms 
were first shown in the 1990s that support the current 
diagnosis.  To the extent, the Veteran's lay statements are 
competent evidence of a current diagnosis and a description 
of symptoms relied on by health-care providers to support the 
current diagnosis, the evidence has no probative value, that 
is, the evidence does not tend to prove a material fact in 
the case, that is, the presence of benign prostatic 
hypertrophy and urethral obstruction during service.  

Apart for the question of the direct onset or presence of 
benign prostatic hypertrophy and urethral obstruction during 
service, the Veteran also relates benign prostatic 
hypertrophy and urethral obstruction to service, implying 
that benign prostatic hypertrophy and urethral obstruction 
are otherwise associated with an injury, disease, or event in 
service under 38 U.S.C.A. §§ 1110 and 1131. 

Where there is a question of medical causation, that is, an 
association between the current benign prostatic hypertrophy 
and urethral obstruction and an injury, disease, or event in 
service, where a lay assertion of medical causation is not 
competent medical evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim of an association between the current 
benign prostatic hypertrophy and urethral obstruction and an 
injury, disease, or event in service. 



There is no competent medical evidence of causation in the 
record.  And in the absence of medical evidence suggesting an 
association between benign prostatic hypertrophy and urethral 
obstruction and an injury, disease, or event in service, and 
in the absence of credible evidence of continuity of 
symptomatology, there is no possible association with 
service, and VA is no required to provide a medical 
examination or obtain a medical opinion under the duty to 
assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To the extent the Veteran's statements are offered as a lay 
opinion on causation, a lay opinion is limited to inferences 
which are rationally based on the Veteran's perception and 
does not require specialized knowledge.  See generally 
Fed.R.Evid. 701 (opinion testimony by a lay witness is 
limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge). 

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.);  Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation requires specialized knowledge, 
that is, a person who is qualified by knowledge, experience, 
training, or education to offer such an opinion, and as no 
factual foundation has been established to show that the 
Veteran is qualified through knowledge, experience, training, 
or education to offer such an opinion, his statements are not 
competent evidence and are excluded, that is, the statements 
are not to be consider as evidence in support of the claim.



In statements too, the Veteran alleges that benign prostatic 
hypertrophy and urethral obstruction prostate are associated 
with a nervous condition.  In rating decisions in April 1976 
and in December 2006, the RO denied claims of service 
connection for anxiety disorder.  Therefore service 
connection for benign prostatic hypertrophy and urethral 
obstruction status post transurethral vaporization of the 
prostate is not warranted on a secondary basis under 
38 C.F.R. § 3.310 as service connection has not been 
established for any psychiatric disorder.  

In sum, there is no competent evidence relating the Veteran's 
current benign prostatic hypertrophy and urethral obstruction 
status post transurethral vaporization of the prostate to 
service or to an injury, disease, or event in service.   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for benign prostatic hypertrophy and 
urethral obstruction status post transurethral vaporization 
of the prostate is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


